ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY· DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Encompass Holdings, Inc. 2. The articles have been amended as follows (provide article numbers, if available): Article IV (A) is amended to state that the authorized capital stock of the corporation shall consist of 750,000,000 shares of Common Stock, par value $0.001 per share and 200,000 shares of Preferred Stock, par value $0.001 per share. All other provisions of Article IV shall remain unchanged. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the* articles of incorporation have voted in favor of the amendment is: consent action 4. Effective date of filing (optional): 2/11/08 (must not be 90 days after the certificate is filed) 5.
